DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The Applicant’s claim for benefit of the Japanese Application No. JP2019-163853, filed 09/09/2019, has been received and acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “state” in claim 1-4, 8, and 10-11 is an unclear term which renders the claim indefinite. Specifically, it is unclear what kind of “state” is being detected and what is considered “normal” or “not normal”.  Par. 33 of the specification describes detecting the state of the powder bed based on a “contrast generated in the backscattered electrons depending on the density (atomic number) of an observed object to be irradiated with the electron beam, the backscattered electrons are emitted more as the density is higher (the atomic number is greater)”.  Par. 33 further describes an abnormality being detected if an exposed shape becomes brighter than other parts.  Par. 33 therefore appears to describe a state being dependent on both the density of the powder and whether a different atomic number (i.e., different element) is detected.  Par. 62 describes the CPU determining that “the powder bed is normal, when confirming that the entire powder bed is covered with the powders from the backscattered electron image signal”.  Par. 62 therefore appears to describe a state being dependent on whether the powder bed is covered entirely, which Examiner notes is not necessarily the same as a density of cover. It is further noted that par. 62 recites that detection includes determining that the entire powder bed is covered is covered with “powders” which indicates that the powder bed can be covered in different types of powders (i.e., different elements) simultaneously in contrast to par. 33 which appears to describe an abnormality being detected if a different atomic number (i.e., different element) is detected.  Accordingly, it is unclear what “state” is being detected and how said “state” is considered “normal” or “not normal”.
The term “dummy shaped object” in claim 8 is a relative term which renders the claim indefinite. The term “dummy shaped object” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "dummy shaped object" is not a description of a known shape
Claims 5-7 and 9 are rejected as being dependent upon the above rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (U.S. 2020/0269345 A1).
In regards to claim 1, Yamada describes a three-dimensional powder bed fusion additive manufacturing apparatus (Yamada, Abstract; par. 42) comprising: a base plate (Yamada, par. 30; elevating stage 35 of Fig. 1); a driving unit configured to move the base plate in a vertical direction (Yamada, par. 30; elevator of Fig. 32); a powder supplier configured to supply a powder sample onto the base plate to laminate a powder layer (Yamada, par. 32; powder supply mechanism 33 of Fig. 1); a beam generator configured to generate a beam to be irradiated to the powder layer (Yamada, par. 40; electron gun portion 21 of Fig. 1); a controller configured to control the driving unit, the powder supplier, and the beam generator to irradiate the beam to a powder bed that is an uppermost layer of the powder layer (Yamada, pars. 26 and 40-41; control unit 4 of Fig. 1) and perform melting on a two-dimensionally shaped region in which a shaped model is sliced by one layer to shape a three- dimensionally shaped object (Yamada, par. 26); and a detector configured to detect a state of the powder bed (Yamada, pars. 25, 27, and 74-75; Fig. 1 - scattering detector 25 and powder bed observation device).
In regards to claim 2, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein in a case of determining that the state of the powder bed is not normal from a detection result of the detector, the controller causes the powder supplier to laminate the powder layer again to shape a current layer (Yamada, pars. 43 and 45-47; Fig. 4 – if scattering [i.e., an abnormal status] is detected, the beam is stopped and the powder supply is reapplied before manufacturing).
In regards to claim 3, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the detector detects the state of the powder bed before the melting is performed (Yamada, pars. 25 and 49; Fig. 4 – if scattering is detected before manufacturing [i.e., melting of the powder material]).
In regards to claim 4, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the detector detects the state of the powder bed after the melting is performed (Yamada, pars. 25 and 50; Fig. 4).
In regards to claim 7, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the detector serves as a camera configured to pick up an image of the powder bed (Yamada, pars. 25, 27-28, and 74-75; Fig. 1 - scattering detector can be an instrument, sensor, an X-ray detector, or the like to detect scattering of the powder material and the powder bed observation device can take camera images to determine if the powder bed is filled).
In regards to claim 8, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the beam generator generates an electron beam (Yamada, pars. 4 and 18), a space for shaping a dummy shaped object is provided in a region of the powder bed to which the electron beam is irradiated (Yamada, par. 26; Fig. 1 – the manufacturing unit 3 has a space that includes a heated irradiation region R), the detector detects the state of the powder bed after the melting is performed (Yamada, pars. 25 and 50; Fig. 4), and the controller shapes the dummy shaped object (Yamada, par. 26), in a case of determining that the state of the powder bed is normal from a detection result of the detector (Yamada, par. 50; Fig. 4).
In regards to claim 10, Yamada describes a three-dimensional powder bed fusion additive manufacturing method (Yamada, Abstract; pars. 42 and 45; Fig. 4) comprising: a squeegeeing step for supplying, by a powder supplier, a powder sample onto a base plate to laminate a powder layer (Yamada, par. 32 and 46; S10 of Fig. 4); a powder-heat step for irradiating, by a beam generator, a beam to a powder bed that is an uppermost layer of the powder layer to heat a surface of the powder bed (Yamada, S12 of Fig. 4; pars. 41 and 47-48); a powder bed checking step for detecting, by a detector, a state of the powder bed after the powder-heat step, and determining, by a controller, whether the powder bed is normal from a detection result of the detector (Yamada, S14 of Fig. 4; par. 49); and a melting step for irradiating the beam to the powder bed to melt a two-dimensionally shaped region in which a shaped model is sliced by one layer, in a case where the powder bed that is normal is determined in the powder bed checking step (Yamada, S16 of Fig. 4; pars. 49-50), wherein in a case where the powder bed that is not normal is determined in the powder bed checking step, an after-heat step for heating a current powder bed to shape a current layer, the squeegeeing step, and the powder-heat step are performed again (Yamada, Fig. 4; pars. 49 – if scattering is detected, the method returns to the supply powder material step S10 where powder is reapplied and preliminary heating is applied).
In regards to claim 11, Yamada describes a three-dimensional powder bed fusion additive manufacturing method (Yamada, Abstract; pars. 42 and 45; Fig. 4) comprising: a squeegeeing step for supplying, by a powder supplier, a powder sample onto a base plate to laminate a powder layer (Yamada, par. 32 and 46; S10 of Fig. 4); a powder-heat step for irradiating, by a beam generator, a beam to a powder bed that is an uppermost layer of the powder layer to heat a surface of the powder bed (Yamada, S12 of Fig. 4; pars. 41 and 47-48); a melting step for irradiating the beam to the powder bed that has been heated to melt a two-dimensionally shaped region in which a shaped model is sliced by one layer (Yamada, S16 of Fig. 4; pars. 49); and a powder bed checking step for detecting, by a detector, a state of the powder bed after the melting step, and determining, by a controller, whether the powder bed is normal from a detection result of the detector (Yamada, S18 of Fig. 4; par. 50), wherein in a case where the powder bed that is normal is determined in the powder bed checking step, a next layer is shaped (Yamada, Fig. 4; pars. 55-57 – if no scattering is detected after the manufacturing step the method makes a determination of whether the object is complete and if not complete, the method returns to the supply powder material step S10 to begin a new layer), and in a case where the powder bed that is not normal is determined in the powder bed checking step, an after-heat step for heating a current powder bed to shape a current layer, the squeegeeing step, and the powder-heat step are performed again (Yamada, Fig. 4; pars. 50 – if scattering is detected, the method returns to the supply powder material step S10 where powder is reapplied and preliminary heating is applied).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 above, and further in view of Martin (U.S. 2018/0178286 A1).
In regards to claim 5, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the beam generator generates an electron beam (Yamada, pars. 4 and 18).  However, Yamada does not describe the detector detects a backscattered electron that is generated when the electron beam that has been generated by the beam generator is irradiated to the powder bed. Instead, Yamada describes a scattering detector that can be an instrument, sensor, an X-ray detector, or the like to detect scattering of the powder material (Yamada, pars. 25, 27-28, and 74-75; Fig. 1).  Martin describes a method for emission plume monitoring in additive manufacturing that uses backscatter sensing techniques to generate a plume map (Martin, par. 39).  Both Yamada and Martin are directed towards powder bed fusion additive manufacturing.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Yamada in view of Martin to detect scattering of the powder using backscatter sensing techniques.  The motivation to do so is reduce the danger to nearby people and reduce power consumption.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.  Examiner notes that claim 6 includes Harris (Harris, HowStuffWorks.com, How Cameras Work) as evidence of well-known properties and not as combination for obviousness.
	In regards to claim 6, Yamada does not explicitly describe the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the detector comprises: a light projector configured to irradiate light to the powder bed; and a light receiver configured to receive reflected light from the powder bed.  However, Yamada does describe using an image capturing device that is used to determine if the scattering region is filled with the powder (Yamada, par. 74-75).  It is well-known in the art that cameras convert light reflected from a subject into images and that the (See Harris, How Cameras Work).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include a light source to illuminate the powder bed so that an image can be captured.  The motivation to do so is to produce an image that captures the desired qualities of the powder bed (e.g., whether the powder bed is properly filled) in sufficient detail.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 above, and further in view of Gibson (Gibson et. al, Powder Bed Fusion Processes. In: Additive Manufacturing Technologies).
In regards to claim 9, Yamada describes the three-dimensional powder bed fusion additive manufacturing apparatus according to claim 1, wherein the beam generator generates an electron beam (Yamada, pars. 4 and 18).  However, Yamada does not describe an electron shield configured to shield the powder layer when the beam generator irradiates the electron beam to the powder bed, and wherein the electron shield comprises: an opening part configured to allow the electron beam to pass through; and a mask part configured to cover a periphery of a region in the powder bed to which the electron beam is irradiated.  Gibson describes a powder bed fusion process that uses selective mask sintering to limit where the energy from an energy source such that energy is only applied at openings in the selective mask (Gibson, 5.6.4 Line-Wise and Layer-Wise PBF Processes for Polymers, pages 140-141; Fig. 5.18).  Both Yamada and Gibson are directed towards powder bed fusion additive manufacturing.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Yamada in view of Gibson to use a selective mask to limit the regions where energy can be applied to the powder.  The motivation to do so is to limit where energy is applied and to prevent powder from being displaced by the laser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,064,328 B2 describes a method of generating a multi-dimensional image of a sample using simultaneously captured sets of surface electron two-dimension substrate images and backscatter electron two-dimensional substrate images. U.S. 2017/0072466 A1 describes an additive manufacturing apparatus that includes a sensing system that detects properties of a workpiece and properties of powder used in the additive manufacturing process. U.S. 2017/0203387 A1 describes a method of ascertaining a concentration of at least one material in a powder for additive production by detecting a brightness value of the surface. U.S. 2018/0250775 A1 describes a three-dimensional printing apparatus and method that includes sensors to detect electromagnetic radiation that is emitted and/or reflected from an exposed surface of the melt pools. U.S. 2019/0160806 A1 describes a method for analyzing a build layer of an additive manufacturing machine by detecting backscattered particles from the radiated portion of the build layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763